Citation Nr: 0941224	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to March 
1970.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.\

A Travel Board hearing was held at the RO in August 2009.


REMAND

The Veteran's PTSD is currently rated as 50 percent 
disabling.  During a hearing before the Board in August 2009, 
the Veteran indicated that he had been unemployed for 7 years 
after leaving his job at an RV Park.  He testified that he 
was collected Social Security Administration (SSA) benefits 
due, in part, to his psychiatric disability.  A January 2007 
VA examination indicates that the Veteran receives SSA 
disability benefits due to arthritis.  The examiner opined 
that the Veteran's psychiatric disability is not the reason 
for his unemployability.  VA's attempts to retrieve the 
Veteran's SSA records yielded a psychological examination 
from August 2003.  There is no other indication, however, 
that the August 2003 examination is the extent of SSA's 
records concerning the Veteran's disability claim.  Further, 
the Veteran's claim file does not indicate whether the 
Veteran is currently receiving disability benefits from SSA 
due to his psychiatric disability.

A remand is necessary to obtain outstanding records 
pertaining to the Veteran's disability benefits from the SSA.  
The Court has held that VA must obtain the SSA disability 
benefits decision and records which may have a bearing on the 
Veteran's claims.  See Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  Therefore, the RO is 
required to obtain any SSA determinations and records 
associated with such determinations.

Finally, the testimony at the August 2009 hearing described a 
level of disability greater than as depicted in the most 
recent VA examination-conducted in June 2008.  Thus, the 
veteran should be afforded an a new VA psychiatric 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request that agency to 
provide a copy of the administrative 
decision granting the Veteran disability 
benefits, as well as the medical records 
upon which the decision was based.

2.  The RO should schedule the veteran for 
a VA psychiatric examination by a 
physician with appropriate expertise to 
determine the current severity of the 
Veteran's service-connected PTSD.  All 
indicated studies must be performed, and 
all findings should be reported in detail.  
The examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any PTSD.  The 
examiner must describe the effect of the 
PTSD on the Veteran's employability.  The 
examiner should provide a Global 
Assessment of Functioning score and 
describe its meaning.

3.  Then, the RO should readjudicate the 
claim. If the decision remains adverse to 
the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response before 
returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


